DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US Patent no. 11,146,231 in view of Kimura et al. (US 9,780,759, cited by the applicant). Although the claims are not identical, however, an obvious combination of claim 1 of the aforementioned two US patents of the same inventive entity constitute a double patenting issue over claim 1 of the current application.
US Patent no. 11,146,231
Current Application
1. An acoustic resonator device comprising: a substrate having a surface; a piezoelectric plate having front and back surfaces; an acoustic Bragg reflector between the surface of the substrate and the back surface of the piezoelectric plate; and an interdigital transducer (IDT) formed on the front surface of the piezoelectric plate, the IDT and the piezoelectric plate configured such that a radio frequency signal applied to the IDT excites a shear primary acoustic mode in the piezoelectric plate, wherein at least one finger of the IDT is disposed in a groove in the piezoelectric plate, and wherein a depth of the groove is less than or equal to a thickness of the piezoelectric plate.
1. An acoustic resonator device comprising:
a substrate having a surface;
a lithium niobate plate having front and back surfaces, wherein Euler angles of the lithium niobate plate are [0°, , 0°], where  is greater than or equal to 0° and less than or equal to 60°;
an acoustic Bragg reflector between the surface of the substrate and the back surface of the lithium niobate plate; and
an interdigital transducer (IDT) formed on the front surface of the lithium niobate
plate, wherein at least one finger of the IDT is disposed in a groove in the lithium niobate plate.

US Patent no. 11,146,231 mentions all limitations of claim 1 of the current application except that Euler angles of the lithium niobate plate are [0°,, 0°], where  is greater than or equal to 0° and less than or equal to 60°. While Kimura discloses (in Figs. 1A & 1B) an acoustic resonator device with a acoustic Bragg reflector sandwiched between the surface of the substrate (top surface of layer 2) and the back surface (bottom surface) of the lithium niobate plate (4) and an interdigital transducer (IDT) formed on the front surface of the lithium niobate plate (4), wherein
Euler angles of the lithium niobate plate (4, for A1 mode wave, Table 7 of Kimura, col 10, line 61) are from (0, 20, 0) to (0, 50, 0), i.e. [0°, , 0°], where  is greater than or equal to 0° and less than or equal to 60°. 
To a person of ordinary skill in the art it would have been obvious to include the feature Euler angles of the lithium niobate plate are from (0, 20, 0) to (0, 50, 0), i.e. [0°, , 0°], where  is greater than or equal to 0° and less than or equal to 60 of Kimura into the acoustic resonator of US Patent no. 11,146,231 to optimize the reflection and bandwidth of the resonator as taught by Kimura through extensive experimental work reported in table 7 of Kimura. 
Thus, with the obvious modification of the US patent 11,146,231 in view of Kimura, one ordinary skill in the art can readily meet claim 1 of the current application under an "obviousness analysis" of obvious double patenting.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9-13, 16, 18-22, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 9,780,759) in view of Plesski (WO 2012/137027) separately or together don’t teach all limitations of the aforementioned claims of the current application and further in view of IWAMOTO (US 2011/0278993).
Regarding claim 1, Kimura discloses (in Figs. 1A & 1B) an acoustic resonator device and a method of fabricating such a device which can be used as band pass filter (elastic wave device 1, col 11, lines 37-38, col1, line 8) comprising:
a substrate (supporting substrate 2, col 11, line 59) having a surface (top surface of layer 2);
a single-crystal (col 11, line 39) lithium niobate (col 12, line 45) plate (the piezoelectric layer 4, col 11, line 52) having front and back surfaces (planar layer 4 inherently has front/top and back/bottom surfaces (Fig. 1A);
an acoustic Bragg reflector (the high-acoustic-impedance layers 3a, 3c, 3e, and 3g alternated by the low-acoustic-impedance layers 3b, 3d, 3f, and 3h forms effective acoustic reflection layer 3 which can reflect elastic waves and are well known in the art as Bragg Reflector) sandwiched between the surface of the substrate (top surface of layer 2) and the back surface (bottom surface) of the lithium niobate plate (4). Also, according to claims 8 and 17, Kimura also teaches that the acoustic Bragg reflector comprises: a plurality of layers (Fig. 1A) alternating between high acoustic impedance layers (3a, 3c, 3e, and 3g) and low acoustic impedance layers (3b, 3d, 3f, and 3h), wherein all of the plurality of layers are dielectric materials (SiO2 and AlN are dielectric materials as one example in TABLE 5, Fig. 6); and
an interdigital transducer (IDT) formed (col 5, lines 4-10) on the front surface (i.e. the top surface as shown in Fig. 1B) of the lithium niobate plate (4), wherein
Euler angles of the lithium niobate plate (4, for A1 mode wave, Table 7 of Kimura, col 10, line 61) are from (0, 20, 0) to (0, 50, 0), i.e. [0°, , 0°], where  is greater than or equal to 0° and less than or equal to 60° and hence also, per claims 7, 16 and 25, Kimura’s second Euler angle, ranges from 20-50° fully overlaps the required range of greater than 26° and less than or equal to 34°.Therefore, although Kimura’s second Euler angle covers beyond the exact claimed range of less than or equal to 34°, according to MPEP section 2144.05 [R-5], in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Kimura although didn’t show explicitly a plurality of resonators, Kimura suggested application of the resonators of the inventive concept into band-pass filters (§0002), where it is well known in the art that plurality of such resonators is being fabricated on a die for ease of connectivity, compactness and performance benefits (see Plesski Fig. 10 as an exemplary reference). 
Therefore, a person of ordinary skill would find it obvious to put plurality of such resonators following the teachings of Plesski on a die where plurality of interdigital transducers (IDTs) of a respective plurality of acoustic resonators would be formed on the front surface of lithium niobate plate of Kimura type resonators and thereby reading on the limitation of plurality of interdigital transducers (IDTs) of a respective plurality of acoustic resonators of claim 10.
Kimura, however, doesn’t teach an interdigital transducer (IDT) is disposed in a groove in the lithium niobate plate.

    PNG
    media_image1.png
    280
    800
    media_image1.png
    Greyscale

Plesski teaches a Surface acoustic wave (SAW) resonator and a method of fabricating the SAW resonator which includes: an IDT (3) which is disposed on a quartz crystal substrate with orientation described by Euler angles of (-1 °«1 °, 110°<θ<145°, 35°<<50°) and grooves(2) are formed by recessing the quartz crystal substrate; and the IDT fingers (6) are positioned at bottoms of the grooves in such a way that the fingers contact the left and the right-side walls of the grooves, and contact the groove bottoms by setting the groove depth hGR to a specific range in relation to the wavelength of the resonance frequency, which ensures the frequency variation in the operating temperature range (-40° C. to +85° C.) to be reduced to 25 ppm or less as a target value (p.5, lines 22-24) and per claims 3, 12 and 21, Plesski also teaches the IDT are disposed in respective grooves in the lithium niobate plate (See Fig. 1 above). Also, per claims 4, 13 and 22 the depth of the groove is less than or equal to a thickness of the lithium niobate plate (Fig. 1 above).
 Therefore, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kimura and Plesski to embed the IDT fingers of Kimura into the groove similar to Plesski to achieve low temperature coefficient of frequency (TCF) such that the temperature-dependent filter frequency drift can be reduced over a wide temperature range (-40° C. to +85° C) over broader frequency band.  
Further per claim 19, neither Kimura nor Plesski teaches explicitly a step of attaching front surface of the lithium niobate plate to a sacrificial substrate as claimed in the current invention.
Iwamoto describes a general method of handling thin piezoelectric film for surface acoustic wave where Figs. 2 and 3 show different steps of fabricating process. Wherein through ion (H+) implantation (2) in a thick piezoelectric substrate (1, step S101 of Fig. 2), a thin piezoelectric layer (top layer in step S101) close to the final desired thickness) is identified from a thick sacrificial layer (bottom thick layer of 1 in step S101 of Fig. 2) of the thick piezoelectric substrate (1). The thin layer side of the thick piezoelectric substrate (1) is then bonded (3) to a supporting substrate (4, in step S103 of Fig. 2). This way the safe handling of the thin and brittle piezoelectric layer is ensured. Through heating annealing and chemical-mechanical polishing (CMP)process the piezoelectric thin film 11 of right thickness is separated from the sacrificial layer of the piezoelectric substrate (1) in step S104 of Fig. 2). IDT electrodes are then formed on the front surface of the piezoelectric thin film 11 as shown in Fig. 3. 
Therefore, it would have been obvious to a person of ordinary skill in the art to combine the teaching of Kimura and Iwamoto for safe handling of the thin piezoelectric film use the Kimura using ion implanted two-layer thick piezoelectric film (similar to 1 of Fig. 2 of Iwamoto) and remove the sacrificial layer of the piezoelectric substrate after being forming the Bragg reflector (3) and supporting substrate (2) on a thick piezoelectric substrate (similar to 1 of Fig. 2 of Iwamoto) and then use the heating, annealing and CMP process to separate the thin film piezoelectric layer (4 of Kimura) from the sacrificial thick layer of the piezoelectric substrate along the ion implanted line (similar to 2 of Fig. 2 of Iwamoto) following the teaching of Iwamoto (Fig. 2). Such a step (ensuring crack free piezoelectric thin film) would be considered an essential step in safe handling of the thin piezoelectric film 4 of Kimura as a well-known method in the industry. In the resultant combination Kimura, Plesski and Iwamoto a front-side dielectric layer formed on the front surface of the lithium niobate plate over and/or between the fingers of the IDT per claim 9, would be an obvious extension of incorporating Iwamoto’s fabrication steps where a SiO2 dielectric layer (15, defining an IDT electrode protective film, §0061) is disposed on the IDT (14) electrodes and the Lithium Niobate thin film 11 for temperature compensation of frequency of the resonator. It would have been well within the purview of a person of ordinary skill in the art to add this extra layer for the obvious benefit of protective film for the IDT electrodes and for temperature compensation of the resonant frequency of the resultant resonator of combining the teachings of Plesski and Iwamoto in Kimura. Thereby teaching on all limitations of claims 9, 18 and 19. 
Also, per claims 2, 11 and 20, the IDT and the lithium niobate plate in Kimura are configured such that a radio frequency signal applied to the IDT excites a shear primary acoustic mode (such as SH0, as shown in Table 7 of Kimura, please note that at the aforementioned Euler angle (i.e. from (0, 20, 0) to (0, 50, 0)), the characteristics of the device may not be optimal, however, A1 & SH0 modes of wave are generated, see Figs. 15A-15F, col 6, lines 27-32) within the lithium niobate plate. Since one of the primary acoustic mode being shear vertical wave (SH0), a direction of acoustic energy flow (please see p. 6, §2.3.1 of Ph.D. thesis of Greeshma Manohar, University of South Florida, Jan. 2012, which is also cited by the applicant, as a teaching reference showing that the particle motion (up and down) in a shear vertical wave is orthogonal to the direction (from left to right or right to left based on the source of the radio frequency signal, i.e. parallel to the front and back surfaces of the diaphragm) of wave propagation on an IDT structure on piezoelectric substrate, therefore a direction of acoustic energy flow (in the direction of the particle motion, since energy is associated with particle motion) of the primary acoustic mode is substantially orthogonal to the front and back surfaces of the of the lithium niobate plate. 
Allowable Subject Matter
Claims 5-6, 8, 14-15, 17, 23-24 and 26 are objected to as being dependent upon rejected base claims 1, 10 and 19 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5-6, 14-5, 23-24 are allowable since the closest prior art of record (i.e. Plesski) is not explicit about the depth of the groove being less than or equal to a thickness of the at least one finger, rather in Plesski the depth is greater than a thickness the IDT fingers.
Claims 8, 17 and 26 are allowable since the closest prior art of record (i.e. Kimura) is not explicit about the use of low acoustic impedance layers of carbon-containing silicon oxide rather Kimura teaches use of SiO2. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843